Exhibit 10.5

FIRST AMENDMENT
TO
REFINED PRODUCTS PURCHASE AGREEMENT


THIS FIRST AMENDMENT TO REFINED PRODUCTS PURCHASE AGREEMENT (this “Amendment”)
is entered into as of the 17th day of May, 2010 (the “Effective Date”) by and
between SINCLAIR TULSA REFINING COMPANY, a Wyoming corporation, (together with
its successors and/or assigns, the “Sinclair”), and HOLLY REFINING &
MARKETING-TULSA LLC, a Delaware limited liability company (together with its
successors and/or assigns, “Holly”) Each of Holly and Sinclair are individually
referred to as a “Party” and collectively as the “Parties.”
RECITALS:


WHEREAS, the Parties previously entered into that certain Refined Products
Purchase Agreement dated as of December 1, 2009 (such agreement, with all
exhibits and attachments, the “Products Purchase Agreement”) pursuant to which
Holly agreed to sell, and Sinclair agreed to purchase, certain Products, as
therein defined. Capitalized terms not otherwise defined in this Amendment shall
have the meaning ascribed to such terms in the Products Purchase Agreement.
WHEREAS, in accordance with Section 3.4(a)(i) of the Products Purchase
Agreement, Sinclair has pledged 641,000 HEP Units (the “Pledged Units”) to Holly
pursuant to a certain Pledge and Security Agreement dated as of December 1, 2009
(the “Pledge Agreement”), and such HEP Units are represented by certificate no.
HEP 0202 (the “Existing Certificate”).
WHEREAS, Sinclair and Holly are entering into a certain First Amendment to the
Pledge and Security Agreement (the “PSA Amendment”), pursuant to which Sinclair
is being granted the right to separate the Existing Certificate into thirteen
(13) separate certificates as more particularly described therein (the “New
Certificates”), and obtain a release of some of the New Certificates from the
security interests granted to Holly upon the terms and conditions set forth
therein.


AGREEMENT:
NOW, THEREFORE, in consideration of the agreements and covenants set forth in
this Amendment, and for other good and valuable consideration, the receipt,
adequacy, and legal sufficiency of which are hereby acknowledged, the Parties
hereby amend the Products Purchase Agreement and agree as follows:


1.Incorporation of Recitals. The recitals for this Amendment are fully
incorporated herein by the reference thereto with the same force and effect as
though recited herein.


2.Conditions Precedent. This Amendment shall not be effective until the
following events shall have occurred: (a) each of Sinclair and Holly shall have
executed and delivered this Amendment and the PSA Amendment, (b) all of the
conditions precedent to the effectiveness of the PSA Amendment shall have been
satisfied by Sinclair or waived by Holly, and (c) Sinclair shall not be in
default under the Products Purchase Agreement,

#337308v2_PWBGL_-First Amendment to Refined Products Purchase
Agreement..doc.DOC    1



--------------------------------------------------------------------------------

Exhibit 10.5



3.Definitions. The following definitions are added to Section 1.1 of the
Products
Purchase Agreement:


"Pledge Agreement" means that certain Pledge and Security Agreement dated as of
December 1, 2009 between Sinclair, as Pledgor, and Holly, as Secured Party, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.


"Registration Rights Agreement" means that certain Registration Rights and
Transfer Restriction Agreement, dated as of October 19, 2009, between HEP and
Sinclair, as the same may be amended, restated, supplemented or otherwise
modified from time to time.


4.
Release of Collateral. The following is added as new Section 3.4(e) of the
Products Purchase Agreement:



(e) In the event that Sinclair otherwise meets Holly's requirements for open
credit as contemplated by Sections 3.4(b) and 3.4(c), a portion of the HEP Units
pledged to Holly pursuant to Section 3.4(a)(i) will be released by Holly as
provided in, and subject, to the terms and conditions precedent of the Pledge
Agreement; provided that, in each case, each of the following conditions
precedent shall have been satisfied: (i) no default has occurred and is
continuing under this Agreement or the Pledge Agreement, (ii) Sinclair is not
prohibited from selling, assigning or otherwise transferring such HEP Units
under the Registration Rights Agreement, and (iii) the Collateral Value of the
Collateral subject to Holly's continuing security interest under the Pledge
Agreement both before and immediately after such release shall exceed the
Required Collateral Value, as determined by Holly in its discretion, reasonably
exercised.


5.Ratification of Products Purchase Agreement. Except as set forth in this
Amendment, the parties ratify and affirm the Products Purchase Agreement in its
entirety, and the Products Purchase Agreement shall remain in full force and
effect.


6.Representations and Warranties of Sinclair. Each of the representations,
warranties, and covenants contained in this Section 6 constitutes a material
part of the consideration to Holly in entering into this Amendment, and Sinclair
acknowledges that Holly relying on the correctness and completeness of these
representations, warranties, and covenants in entering into this Amendment. Each
of the following representations and warranties is true and accurate as of the
date of execution of this Amendment and will survive the consummation of the
transactions contemplated hereby. Accordingly, Sinclair covenants, represents,
and warrants to Holly as follows:


(a)No default has occurred and is continuing under the Products Purchase
Agreement or the Pledge Agreement.



#337308v2_PWBGL_-First Amendment to Refined Products Purchase
Agreement..doc.DOC    2



--------------------------------------------------------------------------------

Exhibit 10.5

(b)Each and all representations and warranties of Sinclair in the Products
Purchase Agreement are accurate and correct on the date hereof and shall
continue in effect as provided in the Products Purchase Agreement.


(c)The execution and delivery of this Amendment has been duly authorized by all
requisite action by or on behalf of Sinclair. This Amendment has been duly
executed and delivered on behalf of Sinclair.


(d)This Amendment in no way limits or restricts the right of Holly to exercise
and enforce any and/or all of its rights and remedies under the Products
Purchase Agreement.
7.Omnibus Amendment. Any and all other terms and provisions of the Products
Purchase Agreement are hereby amended and modified wherever necessary, and even
though not specifically addressed herein, so as to conform to the amendments set
forth in the preceding paragraphs hereof. Except as expressly modified and
amended hereby, all other terms and conditions of the Product Purchase Agreement
shall continue in full force and effect.
8.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
9.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.
10.Entire Agreement.    This Amendment contains the entire agreement between the
parties hereto as to the subject matter hereof and, except as provided for in
this Amendment, the terms and provisions of the Products Purchase Agreement stay
in full force and effect. To the extent of any conflict between the provisions
of this Amendment and the provisions of the Products Purchase Agreement, the
provisions of this Amendment shall control.


[THE REST OF THIS PAGE LEFT BLANK INTENTIONALLY]

#337308v2_PWBGL_-First Amendment to Refined Products Purchase
Agreement..doc.DOC    3



--------------------------------------------------------------------------------

Exhibit 10.5



IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on the
respective dates set forth below, to be effective as of the Effective Date.


HOLLY REFINING & MARKETING-TULSA LLC


    
By:        
Name:        
Title:        




SINCLAIR TULSA REFINING COMPANY




By:        
Name:        
Title:        




CONSENT OF GUARANTORS


The undersigned hereby consent to the foregoing Amendment and agrees to be bound
by the provisions thereof.




HOLLY CORPORATION




By:                
Name:                
Title:                
    


THE SINCLAIR COMPANIES


By:                
Name:                
Title: ____________________________        











#337308v2_PWBGL_-First Amendment to Refined Products Purchase
Agreement..doc.DOC    4

